     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 1 of 9


 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                              DISTRICT OF NEVADA
 7
     JESSIE MATTHEW DIAZ,                      Case No. 3:17-cv-00570-HDM-CLB
 8
                             Petitioner,
 9         v.                                              ORDER
10   TIMOTHY FILSON, et al.,
11                          Respondents.
12
           This is a pro se petition for writ of habeas corpus pursuant
13
     to 28 U.S.C § 2254 filed by a Nevada state prisoner. The surviving
14
     claim of petitioner Jessie Matthew Diaz’s (“Diaz”) petition is
15
     before the court for consideration on the merits. (ECF No. 5).
16
     Respondents have answered (ECF No. 18), and Diaz has filed a
17
     document that the court construes as a reply. (ECF No. 25).
18
     Background
19
           Diaz challenges his state court conviction, pursuant to a
20
     guilty plea, on three counts of burglary, for which he is serving
21
     three consecutive terms of 38 to 96 months. Pursuant to the plea
22
     agreement, Diaz pleaded guilty to the three counts, the State
23
     dismissed the other eleven charges, and the parties would be free
24
     to argue on sentence. (Exs. 4, 5, 7 (Tr. 4-10), 8 & 62 (Tr. 28-
25
     29)). 1
26

27
     1 The exhibits cited in this order, comprising the relevant state
28   court record, are located at ECF Nos. 6-8.

                                           1
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 2 of 9


 1          During his plea canvass, Diaz stated that the only medication

 2   he had taken in the past 24 hours was his “depression pills” and

 3   that it did not affect his ability to understand the court. (Ex.

 4   7 at 4)). Diaz acknowledged that he had spoken with his attorney

 5   about the plea agreement, had signed, read and understood the

 6   agreement, understood the elements of the offense, and understood

 7   the deal was “1 to 10 on each and [the parties were] free to argue

 8   on each.” (Id. at 4-5, 8-9, 11). He understood that sentencing was

 9   within the sole discretion of the court and that no one had

10   threatened or promised him anything to enter the plea. (Id. at

11   12).

12          When asked why he was pleading guilty, Diaz responded that he

13   just went down the wrong path. The court asked if he “walked into

14   a Jackson’s gas station with a bad card.” (Id.) Diaz responded,

15   “Yes. I was monkeying around with credit cards, you know.” (Id.)

16   The court asked if he walked into the store with the intent to

17   commit fraud, and Diaz answered “yes.” (Id. at 12-13).

18          Defense counsel represented there was no question in her mind

19   of Diaz’s competency to enter a plea, assist counsel, or understand

20   the nature of the proceedings. (Id. at 11).

21          At sentencing, Diaz stated:

22          Well, I’m truly remorseful for the things I’ve done and,
            like I said, I’ve changed my ways. And I’ve made some
23          mistakes and I’m ready to do my time for it. And I’ve
            been talking to the Chaplain and I’m a Born Again
24          Christian. I’ve learned from this and I’ve changed and
            I’m not going to do any more crimes or never get caught
25          with another credit card again in my life.
26   (Ex. 13 (Tr. 6)). The court then sentenced Diaz to 38 to 96 months

27   on each count, each count consecutive to the others. (Id. at 7-

28   8). Judgment of conviction was entered on May 2, 2013. (Ex. 14).


                                          2
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 3 of 9


 1          On June 10, 2013, Diaz, through counsel, filed a notice of

 2   appeal. (Ex. 16). The appeal was dismissed as untimely. (Ex. 23).

 3          On   April   22,   2014,   Diaz   filed   a    state   petition   for

 4   postconviction relief. (Ex. 28). Counsel was appointed and filed

 5   a supplemental petition. (Exs. 36 & 43). The supplemental petition

 6   asserted two claims: (1) ineffective assistance of counsel for

 7   failing to perfect a timely appeal on Diaz’s behalf; and (2)

 8   ineffective assistance of counsel for failing to investigate Diaz’

 9   mental health and intellectual issues, which resulted in the entry

10   of a plea that was not knowing, voluntary and intelligent. (Ex.

11   43).   The state court dismissed the latter claim as conclusory and

12   conducted an evidentiary hearing on the claim that counsel failed

13   to perfect a timely appeal.

14          At the evidentiary hearing, the court noted, in relevant part,

15   that Diaz “clearly is struggling with some issues of psychiatric

16   nature, though not enough to raise an issue of competency.” (Ex.

17   62 (Tr. 51)). The court went on to state that at the change of

18   plea hearing, neither he nor Diaz’s attorney felt that Diaz was

19   unable to understand the nature of the proceedings. (Id. at 51-

20   52).

21          The trial court ultimately granted Diaz’s claim that counsel

22   was ineffective for failing to file a timely appeal and authorized

23   Diaz to file a direct appeal. (Ex. 63).              On direct appeal, the

24   Nevada Court of Appeals affirmed Diaz’s judgment of conviction.

25   (Ex. 97). On appeal of the partial denial of Diaz’s postconviction

26   petition, the Nevada Court of Appeals affirmed. (Ex. 100).

27          Diaz thereafter filed the instant federal habeas petition.

28


                                          3
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 4 of 9


 1   Standard

 2         28 U.S.C. § 2254(d) provides the legal standards for this

 3   Court’s consideration of the merits of the petition in this case:

 4         An application for a writ of habeas corpus on behalf of
           a person in custody pursuant to the judgment of a State
 5         court shall not be granted with respect to any claim
           that was adjudicated on the merits in State court
 6         proceedings unless the adjudication of the claim –
 7         (1)   resulted in a decision that was contrary to, or
                 involved an unreasonable application of, clearly
 8               established Federal law, as determined by the
                 Supreme Court of the United States; or
 9
           (2) resulted in a decision that was based on an
10         unreasonable   determination of the facts in light of
           the evidence presented in the     State         court
11         proceeding.
12
           AEDPA “modified a federal habeas court’s role in reviewing
13
     state prisoner applications in order to prevent federal habeas
14
     ‘retrials’ and to ensure that state-court convictions are given
15
     effect to the extent possible under law.” Bell v. Cone, 535 U.S.
16
     685, 693-694 (2002). This court’s ability to grant a writ is
17
     limited to cases where “there is no possibility fairminded jurists
18
     could disagree that the state court’s decision conflicts with
19
     [Supreme Court] precedents.” Harrington v. Richter, 562 U.S. 86,
20
     102 (2011). The Supreme Court has emphasized “that even a strong
21
     case for relief does not mean the state court’s contrary conclusion
22
     was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75
23
     (2003)); see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011)
24
     (describing the AEDPA standard as “a difficult to meet and highly
25
     deferential standard for evaluating state-court rulings, which
26
     demands that state-court decisions be given the benefit of the
27
     doubt”) (internal quotation marks and citations omitted.)
28


                                          4
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 5 of 9


 1           A state court decision is contrary to clearly established

 2   Supreme Court precedent, within the meaning of 28 U.S.C. § 2254,

 3   “if the state court applies a rule that contradicts the governing

 4   law set forth in [the Supreme Court’s] cases” or “if the state

 5   court     confronts     a   set    of       facts     that    are   materially

 6   indistinguishable from a decision of [the Supreme Court] and

 7   nevertheless arrives at a result different from [the Supreme

 8   Court’s] precedent.” Andrade, 538 U.S. 63 (quoting Williams v.

 9   Taylor, 529 U.S. 362, 405-06 (2000), and citing Bell, 535 U.S. at

10   694).

11           A state court decision is an unreasonable application of

12   clearly established Supreme Court precedent, within the meaning of

13   28 U.S.C. § 2254(d), “if the state court identifies the correct

14   governing legal principle from [the Supreme Court’s] decisions but

15   unreasonably applies that principle to the facts of the prisoner’s

16   case.” Andrade, 538 U.S. at 74 (quoting Williams, 529 U.S. at 413).

17   The “unreasonable application” clause requires the state court

18   decision to be more than incorrect or erroneous; the state court’s

19   application    of     clearly   established     law    must   be    objectively

20   unreasonable. Id. (quoting Williams, 529 U.S. at 409).

21           To the extent that the state court’s factual findings are

22   challenged, the “unreasonable determination of fact” clause of §

23   2254(d)(2) controls on federal habeas review. E.g., Lambert v.

24   Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires

25   that the federal courts “must be particularly deferential” to state

26   court factual determinations. Id. The governing standard is not

27   satisfied by a showing merely that the state court finding was

28


                                             5
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 6 of 9


 1   “clearly    erroneous.”     Id.    at       973.   Rather,        AEDPA   requires

 2   substantially more deference:

 3         .... [I]n concluding that a state-court finding is
           unsupported by substantial evidence in the state-court
 4         record, it is not enough that we would reverse in similar
           circumstances if this were an appeal from a district
 5         court decision. Rather, we must be convinced that an
           appellate panel, applying the normal standards of
 6         appellate review, could not reasonably conclude that the
           finding is supported by the record.
 7

 8   Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004); see also

 9   Lambert, 393 F.3d at 972.

10         Under 28 U.S.C. § 2254(e)(1), state court factual findings

11   are presumed to be correct unless rebutted by clear and convincing

12   evidence.    The   petitioner     bears     the    burden    of    proving   by   a

13   preponderance of the evidence that he is entitled to habeas relief.

14   Cullen, 563 U.S. at 181.     The state courts’ decisions on the merits

15   are entitled to deference under AEDPA and may not be disturbed

16   unless they were ones “with which no fairminded jurist could

17   agree.” Davis v. Ayala, - U.S. -, 135 S. Ct. 2187, 2208 (2015).

18   Analysis

19         Ground One, the sole surviving claim of the petition, asserts

20   ineffective    assistance    of    trial      counsel.      Specifically,    Diaz

21   asserts that counsel was ineffective for failing to obtain a mental

22   health evaluation to determine his state of mind at the time he

23   committed the offense and whether he was impaired or competent to

24   participate in formulating a defense. (ECF No. 1 at 3).

25         In addressing Diaz’s claim, the Nevada Court of Appeals held:

26
           Diaz did not identify any evidence counsel could have
27         uncovered through reasonably diligent investigation into
           these issues. Accordingly, Diaz did not meet his burden
28         to demonstrate his counsel acted in an objectively

                                             6
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 7 of 9

             unreasonable manner or a reasonable probability he would
 1           have refused to plead guilty and insisted on proceeding
             to trial had counsel investigated Diaz’ background,
 2           education, and mental or emotional limitations.
 3           Further, in the written plea agreement, Diaz asserted he
             understood all matters contained within that agreement,
 4           including the charges and possible sentences, and he
             asserted his counsel had carefully explained the plea
 5           agreement to him. Moreover, at the plea canvass, Diaz
             informed the district court he had discussed the plea
 6           agreement with his counsel, he understood the agreement,
             and he then entered a guilty plea pursuant to the
 7           agreement.
 8           Under these circumstances, Diaz failed to demonstrate
             his counsel induced him to accept a guilty plea agreement
 9           he did not understand and Diaz did not demonstrate a
             reasonable probability he would have refused to plead
10           guilty and would have insisted on proceeding to trial
             had counsel made further efforts to explain the guilty
11           plea agreement. As Diaz’ claim was not supported by
             specific allegations that are not belied by the record
12           and because his claim would not have entitled him to
             relief, the district court properly dismissed it without
13           considering it at the evidentiary hearing.
14   (Ex. 100 at 2-3).

15           The state courts’ decision was not objectively unreasonable.

16           Ineffective assistance of counsel claims are governed by

17   Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland,

18   a petitioner must satisfy two prongs to obtain habeas relief—

19   deficient performance by counsel and prejudice. 466 U.S. at 687.

20   With respect to the performance prong, a petitioner must carry the

21   burden of demonstrating that his counsel’s performance was so

22   deficient      that   it     fell    below       an     “objective    standard    of

23   reasonableness.” Id. at 688. “‘Judicial scrutiny of counsel’s

24   performance must be highly deferential,’ and ‘a court must indulge

25   a strong presumption that counsel's conduct falls within the wide

26   range     of   reasonable     professional            assistance.’”    Knowles    v.

27   Mirzayance,     556   U.S.    111,   124       (2009)    (citation    omitted).   In

28   assessing prejudice, the court “must ask if the defendant has met


                                                7
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 8 of 9


 1   the burden of showing that the decision reached would reasonably

 2   likely have been different absent [counsel’s] errors.” Strickland,

 3   466 U.S. at 696.

 4         Diaz did not here or in state court present any evidence of

 5   mental health issues that an evaluation would have uncovered, which

 6   would have either rendered him incompetent or provided a defense

 7   to the crimes with which he was charged. In fact, the record lacks

 8   any indication that Diaz did not understand the plea he was

 9   entering. Diaz repeatedly confirmed throughout the proceedings

10   that he understood the crimes he had committed, felt remorseful,

11   and did not intend to commit any more crimes. Further, Diaz has

12   not established that he would not have plead guilty if he had been

13   evaluated.    Diaz received a substantial benefit from his decision

14   to   plead:   eleven   of   the    fourteen      charges   against   him   were

15   dismissed.    As   such,    Diaz   has       established   neither   deficient

16   performance nor prejudice, and the state courts’ rejection of this

17   claim was neither contrary to, or an unreasonable application of,

18   clearly established federal law, nor an unreasonable determination

19   of the facts.

20         Diaz is not entitled to relief on Ground One of the petition.

21   Certificate of Appealability

22         In order to proceed with an appeal, Diaz must receive a

23   certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

24   P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

25   (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

26   551-52 (9th Cir. 2001). Generally, a petitioner must make “a

27   substantial showing of the denial of a constitutional right” to

28   warrant a certificate of appealability. Allen, 435 F.3d at 951; 28


                                              8
     Case 3:17-cv-00570-HDM-CLB Document 28 Filed 07/20/20 Page 9 of 9


 1   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

 2   (2000). “The petitioner must demonstrate that reasonable jurists

 3   would find the district court’s assessment of the constitutional

 4   claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

 5   529 U.S. at 484). In order to meet this threshold inquiry, Diaz

 6   has the burden of demonstrating that the issues are debatable among

 7   jurists     of   reason;     that   a   court       could   resolve    the    issues

 8   differently;     or   that    the     questions      are    adequate   to    deserve

 9   encouragement to proceed further. Id.

10         The court has considered the issues raised by Diaz, with

11   respect to whether they satisfy the standard for issuance of a

12   certificate of appealability and determines that none meet that

13   standard.    Accordingly,      Diaz     will   be    denied    a   certificate   of

14   appealability.

15   Conclusion

16         In accordance with the foregoing, IT IS THEREFORE ORDERED

17   that the petition for writ of habeas corpus relief (ECF No. 1) is

18   DENIED. This action is therefore DISMISSED WITH PREJUDICE.

19         IT IS FURTHER ORDERED that Diaz is DENIED a certificate of

20   appealability.

21         The Clerk of Court shall enter final judgment accordingly and

22   close this case.

23         IT IS SO ORDERED.

24         DATED: This 20th day of July, 2020.
25

26                                           ____________________________
                                             UNITED STATES DISTRICT JUDGE
27

28


                                               9
